      Case 1:17-cv-03392-VEC-SDA Document 188 Filed 10/25/19 Page 1 of 1


DAVID A. JOFFE, ESQ.                                            ___________________________
155 Christopher Columbus Drive, Jersey City, NJ 07302 • 516-695-7086 • davidajoffe@gmail.com

October 25, 2019

VIA ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: Joffe v. King & Spalding, No. 17-cv-3392-VEC-SDA

Dear Judge Caproni:

The undersigned is the plaintiff in the above-captioned action, proceeding pro se. The
undersigned writes concerning the Notice of Appeal (Doc. No. 187) of this Court’s September
25, 2019 Order (Doc. No. 184) (the “Order”) resolving terminated counsel’s motion to affix a
charging lien, which was filed by the undersigned earlier today.

As set forth in the Notice of Appeal, the undersigned appeals the Order, pursuant to the
collateral-order doctrine, as a final decision on a matter “sufficiently distinct from the main
litigation to be appealable as [a] collateral order[].” See Sutton v. N.Y. City Transit Auth., 462
F.3d 157, 159 (2d Cir. 2006) (exercising jurisdiction while “the underlying Title VII suit remains
pending in the District Court”); see also Digital Equip. Corp. v. Desktop Direct, 511 U.S. 863,
867-86 (1994) (collateral orders subject to “‘final decision’ rule laid down by Congress in [28
U.S.C.] § 1291”). Accordingly, and for the avoidance of doubt, the undersigned wishes to
clarify that, in filing the Notice of Appeal, the undersigned does not seek any stay or
adjournment of any current and/or contemplated deadlines in the underlying action against
Defendant King & Spalding LLP.

Thank you for your consideration of the foregoing.


                                                                Respectfully submitted,

                                                                      /s/ David A. Joffe      e
                                                                David A. Joffe, Esq. (pro se)
                                                                155 Christopher Columbus Drive
                                                                Jersey City, NJ 07302
                                                                516-695-7086
                                                                davidajoffe@gmail.com


CC (via ECF): All counsel
